Citation Nr: 0033621	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  94-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular rating for postoperative 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
January 1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision.  In a 
May 1996 decision, the Board in part upheld the RO's denial 
of an increased rating for the right knee disability. The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  The 
parties filed a joint motion with the Court to vacate and 
remand for readjudication the Board's decision with respect 
to the issue of entitlement to an increased rating for 
residuals of a right knee injury.  The purpose of this action 
was for VA to readjudicate the issue with consideration of 
the holding of Deluca v. Brown, 8 Vet. App. 202 (1995) and of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In response, the Board remanded the case to the RO for the 
indicated development.  The RO in return issued an April 1999 
rating decision that reflects the reclassification of the 
veteran's right knee disability, granting 30 percent for 
osteoarthritis of the right knee and a 20 percent rating for 
postoperative meniscectomy of the right knee.  The issue of 
entitlement to an increased rating for the service-connected 
right knee disability remained on appeal before the Board, 
however.  Where the claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
disability rating, a subsequent RO decision awarding a higher 
rating but less than maximum available benefit does not 
abrogate the pending appeal; hence, no new jurisdiction-
conferring notice of disagreement must be filed as to the 
subsequent decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board issued a decision dated August 18, 1999, which 
denied an increased rating for the postoperative residuals of 
right knee injury.  This matter was again appealed to the 
Court.  In May 2000, the Court granted a joint motion for 
remand.  In the motion, the parties agreed that the appellant 
was not contesting the Board's decision as to the schedular 
evaluation of his right knee disability.  Thus, the matter 
now before the Board concerns only whether the RO should have 
referred the veteran's case for the assignment of an 
extraschedular evaluation.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The schedular evaluations in this case are not 
inadequate, and there is not an exceptional disability 
picture in this case.  

3.  The veteran has not required frequent hospitalizations 
and has not demonstrated marked impairment of his employment 
as a result of his service-connected disability.  


CONCLUSION OF LAW

The criteria for consideration of an extraschedular rating 
has not been satisfied.  38 U.S.C.A. §§ 1151, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.321 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board notes that the May 2000 Joint Motion, granted by 
the Court, identifies two statements that it considers 
evidence of marked interference with the veteran's 
employment.  The first is the veteran's statement, at the 
September 1993 VA examination, that pain in his knee affected 
his job as a mall maintenance supervisor in terms of his 
ability to stand.  The second is the veteran's statement, in 
his May 1994 appeal, that in 1992 he had resigned from a job 
that had required prolonged standing and stair climbing 
because of the pain it had caused him.  Notably, until the 
May 2000 motion, it had not been contended or even suggested 
by the veteran that his service connected right knee 
disability had markedly interfered with his employment so as 
to warrant the assignment of an extraschedular evaluation.  

To put the two statements cited in the May 2000 motion in 
context, it is first important to note that the veteran's 
service connected right knee disability cannot now markedly 
interfere with his employment, as he reported at the March 
1999 VA examination that he is currently retired and does not 
work.  Second, although the veteran reported in 1994 that he 
had changed jobs in 1992 due to the pain caused by prolonged 
standing and stair climbing, at the time of the September 
1993 examination the examiner did not note any marked 
interference with the veteran's employment.  Similarly, the 
contemporaneous treatment notes do not refer to any 
interference with the veteran's employment caused by the 
service-connected right knee disability.  Rather, in 
discussing the limitations imposed by the knee pain, the 
examiner in 1993 mentioned problems climbing stairs, an 
inability to ride a bicycle, and problems standing, only the 
latter of which affected him at work.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (consideration of higher rating required 
for greater limitation of motion from pain on use during 
flare-ups).

Further, in a May 1999 statement, the veteran reported that 
his right knee condition had been the same for the past 30 or 
more years.  He did not, however, indicate that it had 
markedly affected his employment during that period.  In view 
of the foregoing, I find that the evidence does not support a 
higher evaluation on extraschedular grounds inasmuch as the 
schedular ratings are adequate and no unusual circumstances 
exist in the record that would render impractical the 
application of the rating criteria.  Consequently, the RO's 
decision not to refer this matter for the assignment of an 
extraschedular rating was not improper.


ORDER

Entitlement to referral for the assignment of an 
extraschedular rating for postoperative residuals of a right 
knee injury is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

